DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	The response filed February 9, 2021 is hereby acknowledged and has been entered.  Claims 1-14 remain pending in the application and are addressed below.

Terminal Disclaimer
4.	The terminal disclaimers filed on February 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,943,863 and 10,399,094 have been reviewed and are accepted.  The terminal disclaimers have been recorded.



Claim Term Interpretation
5.	As was stated in the Office action mailed November 9, 2020, the claim term “scanner nozzle(s)” is not a common term in the art.  Thus, in order to understand the metes and bounds of the term “scanner nozzle(s)”, one must look to the specification of the instant application for guidance.  As set forth in at least paragraphs [0004]-[0006] of the specification, each “scanner nozzle” is understood to necessarily include an oscillation chamber which is configured to cause a spray jet to move in radial paths in tangential directions and thereby choose a different radial path at each successive sweep, whereby there is a random sweeping of the jet discharged from the scanner nozzle over a spray area.  Thus, for examination purposes with respect to the claimed assembly including “scanner nozzles” in view of the prior art, each claimed “scanner nozzle” will be interpreted as being limited to necessarily including an oscillation chamber which is configured to cause a spray jet to move in radial paths in tangential directions and thereby choose a different radial path at each successive sweep, whereby there is a random sweeping of the jet discharged from the scanner nozzle over a spray area.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	As to each of claims 6 and 7, the recitation, “the fixed showerhead” lacks antecedent basis.
	Further, as to the limitations stated in claim 7, such are not understood, particularly in combination with the limitations of claims 1 and 6 (as now amended), from which claim 7 depends.  Claim 1 (as amended) essentially recites that the “front faceplate” includes both the “outer ring of first bores” and the “inner ring of second bores” (i.e. both rings of bores are necessarily included on one, single “front faceplate”).  Claim 6 (as amended) essentially recites that the “front faceplate” defines (in part) the “handshower”.  Then claim 7 goes on to state that the “outer ring of first bores are supported by one of the fixed showerhead and the handshower”, while the “inner ring of second bores are supported by the other of the handshower and the fixed showerhead”, which does not make logical sense.  In other words, as per claim 1, both the inner and outer rings of bores must be defined by the same “front faceplate”, and that “front faceplate” is necessarily part of the handshower, as per claim 6.  But then claim 7 locates the outer ring of first bores with one or the other of the fixed showerhead and handshower, and locates the inner ring of second bores on the other device, where the outer ring of first bores is not located.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 2 and 4-13 are rejected, as well as the claims are understood, under 35 U.S.C. 103 as being unpatentable over Spangler et al., US Patent Application Publication No. 2013/0299608, in view of Stouffer, USPN 6,938,835, and Larsson, USPN 6,463,658.
	Spangler shows a showerhead assembly (see Figures 1-17) comprising: a fixed showerhead (12) having a front faceplate (58) including a faceplate body having a front surface and defining a faceplate longitudinal axis extending perpendicular to the front surface, and a rear housing (56) including a housing body coupled to the front faceplate and having a rear wall supporting a fluid connector (24) for receiving pressurized water from a water source (22), the front faceplate further including an outer ring of first, stepped bores (within each 96) within the faceplate body, each first bore defining a first longitudinal bore axis; a handshower (14) removably coupled to the fixed showerhead, the handshower having a handshower front faceplate (140) including a handshower faceplate body having a handshower front surface and defining a handshower faceplate longitudinal axis extending perpendicular to the handshower front surface, and a handshower rear housing (138) including a handshower housing body coupled to the handshower front faceplate and having a handshower rear wall supporting a fluid connector (154) for receiving pressurized water from the water source, the handshower front faceplate including an inner ring of second, stepped bores (within each 162) within the handshower faceplate body, each second bore defining a second longitudinal bore axis; a first plurality of nozzles (92/94) coupled to the front faceplate of the fixed showerhead, wherein each of the first plurality of nozzles is supported within a corresponding one of the first, stepped bores; and a second plurality of nozzles (166) coupled to the handshower front faceplate, wherein each of the second plurality of nozzles is supported within a corresponding one of the second, stepped bores.  Also, the rear walls defined by each of the fixed showerhead and the 
	However, while the first and second pluralities of nozzles of the Spangler showerhead are disclosed to be ones which produce a multi-dimensional spray pattern using well-known fluidic oscillation technology, the nozzles are not expressly disclosed as being “scanner” nozzles having the form and function of the particular limiting features of the instant invention scanner nozzles (see paragraph 5 above).  Also, the first and second pluralities of nozzles of Spangler, and the stepped bores into which the nozzles are received, are not expressly disclosed to be angled relative to their respective faceplate longitudinal axes, or that the angular orientation of the outer ring of first bores is set at an angle which is greater than the angular orientation of the inner ring of second bores.  Further, the front faceplates of the fixed showerhead and of the handshower of Spangler are not shown to each include an outer ring of the first bores and an inner ring of the second bores.
	Regarding the “scanner nozzle” limitations, Stouffer shows a scanner nozzle device having an oscillation chamber which is configured to cause a spray jet to move in radial paths and in tangential directions and thereby choose a different radial path at each successive sweep, 
	Regarding the angular orientation of the nozzles and the stepped bores as being different from the longitudinal axis of the faceplate, it should be noted that it was well known before the instant application to arrange showerhead outlet nozzles to have particular chosen angles relative to a showerhead faceplate axis associated with the nozzles, in order to provide a desired effluent fluid spray pattern issuing from the showerhead with a specific result in mind.  Larsson shows/discloses a showerhead (see Figures 1 and 2) with a faceplate (13) having a longitudinal axis (line passing through the center of faceplate 13 in Figure 2), the faceplate having a plurality of stepped bores (16) into which each of a plurality of nozzles (22) is received, and Larsson shows that each of the bores (and the associated nozzles located therein) are angled at a different angular orientation relative to the longitudinal axis of the faceplate “in accordance with the jet pattern” desired for the showerhead (see column 2, lines 31-34).  Therefore, it would have been 
	Regarding the first plurality of stepped bores defining an outer ring of stepped bores and an inner ring of stepped bores in each of the front faceplates of the fixed showerhead and the handshower, with the longitudinal axis of the respective outer ring of stepped bores being angled from the longitudinal axis of the respective front faceplate at an angle greater than the longitudinal axis of the respective inner ring of stepped bores is angled from the longitudinal axis of the respective front faceplate, it should be noted that it was well known before the instant application to arrange showerhead nozzles on both fixed showerheads and handheld showerheads such that they each exhibit two or more concentrically arranged nozzle rings; and for such nozzle rings to have angular orientations relative to one another and relative to a faceplate longitudinal axis which are different, in order to provide a desired effluent fluid spray pattern issuing from the showerhead with a specific result in mind.  Indeed, the showerhead faceplate assembly of Larsson shows at least two concentrically-arranged nozzle rings (see Figure 4), with the angle of the stepped bores in an outer ring relative to the faceplate longitudinal axis being greater than the angle of the stepped bores in an inner ring relative to the faceplate longitudinal axis, such that the arrangement can be “in accordance with the jet pattern” desired for the showerhead (see again, column 2, lines 31-34).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 

10.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spangler et al., in view of Stouffer and Larsson, as applied to claims 1 and 10 above, and further in view of Leber.
	Spangler, as modified above, shows or renders obvious all of the recited limitations as set forth in claims 1 and 10, however Spangler does not expressly disclose or show an O-ring compressed between each of the nozzles and the respective front faceplate.
	Leber shows a showerhead assembly (600; see Figs. 11-13B) having a front faceplate (610) into which a plurality of nozzle elements (645a-e) are mounted in a ring-like array, and Leber discloses that O-rings may be used to seal connections between the various components of the showerhead, including the connections between each of the nozzles and the front faceplate (see paragraph [0055]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate an O-ring, as taught by Leber, compressed between each of the scanner nozzles and the front faceplate of the showerhead assembly of Spangler, as modified above, thereby reliably sealing the connections .

Response to Arguments
11.	Applicant's arguments, see pages 7-8 of the “Remarks/Arguments” portion of the response filed February 9, 2021, have been fully considered but they are not persuasive.
	With respect to each of independent claims 1 and 8, Applicant essentially broadly argues that there is no motivation for one of ordinary skill in the art, absent an improper hindsight analysis, to combine the relied upon references and arrive at the device recited in claims 1 and 8.  It is this Office’s position that a reasonable obviousness rationale, borne from evidence found in the relied-upon references, was stated in prior art rejections set forth in the Office action mailed November 9, 2020.  In particular, it is again noted that Larsson teaches the concept of angling concentrically-arranged nozzle bores of a showerhead (and the associated nozzles located therein) to have angular orientations relative to a longitudinal axis of an associated showerhead faceplate which differ, such that an angle of the outer ring of bores thereof is greater than an angle of the inner ring of bores thereof “in accordance with the jet pattern” desired for the showerhead (see again, Larsson: column 2, lines 31-34).  Thus, Applicant’s broad argument is not found persuasive.
	Also, regarding each of independent claims 1 and 8, Applicant further asserts, “More particularly, there is no reason that one of ordinary skill in the art would be motivated to modify the showerhead assembly of Spangler et al. by replacing the traditional nozzles to Larsson with spray devices of Stouffer”.  However, since this argument is not commensurate with the manner in which the relied-upon references have been applied, this argument cannot be rebutted.  In 

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752